Case 1:15-cr-00252-PKC-RML Document 1037 Filed 09/30/18 Page 1 of 2 PageID #: 14384



         quinn emanuel           trial lawyers | washington, dc
         1300 I Street NW, 9th Floor, Washington, District of Columbia 20001-3706 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                     WRITER’S D IRECT D IAL NO.
                                                                                                                (202) 538-8151

                                                                                                     WRITER’S EMAIL ADDRESS
                                                                                                 benoneil@quinnemanuel.com



   September 30, 2018



   The Honorable Pamela K. Chen
   U.S. District Judge
   U.S. District Court for the Eastern District of
   New York
   225 Cadman Plaza East
   Brooklyn, New York 11201


   Re:     United States v. Juan Ángel Napout, et al. – Docket No. 15-cr-252 (PKC) (RML)


   Dear Judge Chen:

           We write on behalf of the Confederación Sudamericana de Fútbol (“CONMEBOL”) to
   respectfully request that the Court allow CONMEBOL to submit invoices evidencing the legal
   fees included in its restitution request (ECF Dkt. Nos. 967, 986, 1013) within a reasonable time
   period after the Court has ruled on the question of precisely which fees are recoverable.

           The Court is scheduled to hear restitution arguments from numerous interested parties on
   October 4, 2018, and a significant portion of the arguments will likely focus on interpreting the
   Mandatory Victims Restitution Act in light of the U.S. Supreme Court’s recent decision in Lagos
   v. United States, 138 S. Ct. 1684 (2018).1 In particular, we anticipate the Court will rule on how
   closely the work of CONMEBOL's outside counsel must have been linked to a request from the
   Government for information used to investigate or prosecute this case in order to be recoverable.
   Once the Court rules on that issue, CONMEBOL will be able to review and analyze the relevant
   invoices, identity the fees which the Court has ruled may be recoverable, and submit a revised
   and reduced restitution request supported by those invoices.

          CONMEBOL respectfully submits that this proposal is the most reasonable and efficient
   approach at this stage. The question of which fees may be recoverable has been a moving target

   1
       For clarity, CONMEBOL does not object to the interpretation of the MVRA offered by the Government in its
   filing of September 26, 2018.
         quinn emanuel urquhart & sullivan, llp
         LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
         LONDON | TOKYO | MANNHEIM | STUTTGART | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH
Case 1:15-cr-00252-PKC-RML Document 1037 Filed 09/30/18 Page 2 of 2 PageID #: 14385



   for months, and as evidenced by the various restitution submissions and responses, subject to
   dispute. Once the Court has ruled, CONMEBOL can know with certainty which portions of its
   invoices should be submitted, and can appropriately assume the burden of offering for review
   only the time entries that the Court has ruled may be recoverable, rather than having to provide
   40 months worth of invoices with numerous entries that may well be irrelevant to the issue at
   hand. CONMEBOL can commit to providing a revised restitution request on legal fees with
   detailed support from its invoices no later than October 11, 2018, which would allow the Court
   and the parties nearly seven weeks to review this material prior to the Court’s deadline for a final
   restitution order on November 20, 2018.


   Very truly yours,
   Quinn Emanuel Urquhart & Sullivan LLP



   Ben O’Neil
   Tico Almeida

   Attorneys for the Confederación Sudamericana de Fútbol


   CC: All counsel of record (via ECF)




   07052-00001/10438049.2                           2
